DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of an alkali metal salt or an alkaline earth metal salt of a carboxylic acid terminated fatty amine condensate for the emulsifier particles, and reacting a fatty acid amine condensate with a carboxylic anhydride for producing the carboxylic acid terminated fatty amine condensate, claims 1-7 and 11-20,in the reply filed on 27 July 2022 is acknowledged.
Claims 8-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species.
Claim Objections
Claim 11 is objected to because of the following informalities:  claim 11 recites “to produce the alkali metal salt or the alkaline earth metal salt of the carboxylic acid terminated fatty amine condensate by;”, which appears to be “to produce the alkali metal salt or the alkaline earth metal salt of the carboxylic acid terminated fatty amine condensate;”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and  11-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0171498A1 (Miller) in view of US20070167333A1 (Hurd), which are listed in Applicant’s information disclosure statement. 
Regarding claims 1, 2, 11-14 and 16-20, Miller teaches a method comprises reacting a carboxylic acid terminated polyamide with calcium hydroxide  to produce a metallic soap  solid emulsifier product that is further ground into a powder([0003], [0010], [0024] and [0026]), which meets the claimed mechanical attrition process, wherein the  carboxylic acid terminated polyamide is made from a condensation reaction between fatty acid and polyamines  and further reacted with an acid anhydride ([0013]), which meets the claimed carboxylic acid terminated fatty amine condensate.
Miller does not discloses the claimed BET surface area, bulk density, particle size , pore volume,  sphericity and/or roundness.
Hurd teaches a solid emulsifier comprises an alkali or alkaline metal salt of carboxylic acid terminated fatty amine condensate ([0043] and [0044]), wherein the emulsifier with  an average  particle size of 10 to 50 µm and a bulk density of 0.40 to 0.48g/ml provides ease of packaging , excellent dispersion and solubilization ([0044]), which meets the claimed particle size and bulk density.
At the time the invention was made it would have been obvious for a person of ordinary skill in the art to prepare the solid emulsifier of Miller into the particle size  and bulk density of Hurd. The rationale to do so would be the motivation provided by the teachings of Hurd that to do so would predictably provide desirable properties of the emulsifier such as ease of packaging , excellent dispersion and solubilization ([0044]), thus the BET surface area and pore volume would be the same as claimed  since the specific surface area is defined by the particle diameter and particle mass, and the pore volume is inversely related to the bulk density.  
Regarding claim 15, since Miller in view of Hurd  teach the same mechanical attrition process to produce the particles of same size and  bulk density made of the same material, one of ordinary skill in the art would expect the particles to exhibit  similar shape thus same roundness and sphericity as claimed.   

Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over  Miller in view of Hurd as applied to claims 1-2 and 11-20 above, and further in view of US20130008341A1  (Hunt).
The combined teachings of Miller and Hurd are set forth above. 
Neither Miller nor Hurd teaches the step of removing water from  a liquid composition of the metallic soap product, the molten metallic soap product or cooling the molten metallic soap product by contacting with a substrate. 
Hunt teaches a known method for industrial production of metallic soaps comprises reacting metal oxide and hydroxide and a fatty acid derivative at a temperature above the melting point of the metallic soap to be formed, distilling off water, pouring the molten metallic soap product  into metal pans and allowed to cool to room temperature ([0003] and [0026]-[0027]).
 At the time the invention was made it would be obvious for a person of ordinary skill in the art to utilize the process of Hunt in the preparation of the metallic soap emulsifier of Miller and Hurd since it would have been obvious for one of ordinary skill in the art to apply a known technique to a known device (method, or product) to yield predictable results. In the instant case, a known technique to prepare metallic soaps. See MPEP 2143 (D).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIQUN LI whose telephone number is (571)270-7736. The examiner can normally be reached Monday-Friday 9:00 am -4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-2721302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AIQUN LI/               Ph.D., Primary Examiner, Art Unit 1766